Name: Council Regulation (EC) NoÃ 2175/2005 of 21 December 2005 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: European construction;  animal product;  Asia and Oceania;  tariff policy;  processed agricultural produce
 Date Published: nan

 30.12.2005 EN Official Journal of the European Union L 347/9 COUNCIL REGULATION (EC) No 2175/2005 of 21 December 2005 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union, supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By Decision 2005/959/EC of 21 December 2005 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and New Zealand pursuant to Article XXIV:6 and XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedules of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic in the course of their accession to the European Union (2), the Council approved, on behalf of the Community, the said Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87, Annex 7 entitled WTO Tariff Quotas to be opened by the competent Community authorities, of Section III of Part Three of Annex I, shall be supplemented with the volumes as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 493/2005 (OJ L 82, 31.3.2005, p. 1). (2) OJ L 347, 30.12.2005, p. 78. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. CN Code Description Other terms and conditions Tariff item numbers ex 0201 20 90 ex 0201 30 00 ex 0202 20 90 ex 0202 30 ex 0206 10 95 ex 0206 29 91 high quality beef; selected chilled or frozen premium beef cuts derived from exclusively pasture-grazed bovine animals which do not have more than four permanent incisor teeth in wear, the carcases of which have a dressed weight of not more than 325 kilograms, a compact appearance with a good eye of meat of light and uniform colour and adequate but not excessive fat cover. All cuts will be vacuum packaged and referred to as high quality beef add 1 000 tonnes Tariff item number 0204 Quota for sheep meat; meat of sheep or goats, fresh, chilled or frozen add 1 154 tonnes (carcase weight) to the allocation for New Zealand Tariff item number ex 0405 10 Butter of New Zealand origin, at least 6 weeks old, of a fat content by weight of not less than 80 % but less than 82 %, manufactured directly from milk or cream without the use of stored materials, in a single, self-contained and uninterrupted process add 735 tonnes to the allocation for New Zealand